 

Exhibit 10.4

 



AMENDMENT OF WARRANTS

 

May 19, 2014

 

Reference is hereby made to that certain Subscription Agreement by and between
ACCBT Corp., a British Virgin Islands company ("ACCBT"), and Brainstorm Cell
Therapeutics Inc., a Delaware corporation (the “Company”), dated as of July 2,
2007 (as amended, the "Agreement"), a related Registration Rights Agreement
between the Company and ACCBT, any and all issued and outstanding warrants to
purchase Company common stock held by ACCBT or its affiliates as of the date
hereof (the “ACCBT Warrants”) and any related documents (all of the foregoing
documents together as amended to date, the “ACCBT Documents”). Capitalized terms
not defined herein shall have the meaning assigned to such terms in the
Agreement.

 

WHEREAS, the Company is contemplating a listing of its securities on Nasdaq and
one or more financings, and in connection therewith ACCBT and its affiliates
(the “ACCBT Entities”) have made certain concessions to the Company under the
ACCBT Documents, including the execution of lock-ups and waivers in connection
therewith, including the March 24, 2014 waiver of anti-dilution rights under the
ACCBT Documents by the ACCBT Entities; and that in connection therewith and in
consideration therefor the Company has agreed to extend the exercisability of
the ACCBT Warrants;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

Expiration Date. The current expiration date for each Warrant is hereby
automatically extended until November 5, 2017, and that the ACCBT Documents are
hereby amended accordingly.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first set forth above.

 

  ACCBT CORP.         By: /s/ Chaim Lebovits   Name: Chaim Lebovits   Title:
Director       ACC INTERNATIONAL HOLDINGS LTD.         By: /s/ Chaim Lebovits  
Name: Chaim Lebovits   Title: Director       BRAINSTORM CELL THERAPEUTICS INC.  
      By: /s/ Liat Sossover   Name: Liat Sossover   Title: Chief Financial
Officer

 

 

 



